Citation Nr: 1403457	
Decision Date: 01/27/14    Archive Date: 02/10/14

DOCKET NO.  10-16 014	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to an initial compensable rating for service-connected bilateral hearing loss disability. 


REPRESENTATION

Appellant represented by:	Illinois Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Eli White, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1969 to April 1973.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

The issue of whether there was clear and unmistakable error (CUE) in an October 1973 rating decision which denied entitlement to service connection for chondromalacia of the right knee has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  See August 2008 VA Form 21-4138, Statement in Support of Claim.  Therefore, the Board does not have jurisdiction over it and it is referred to the AOJ for appropriate action.  


FINDING OF FACT

Audiometric examinations correspond to no greater than a level III hearing loss for the right ear and no greater than a level I hearing loss for the left ear; there is no evidence of an exceptional disability picture sufficient to render the rating schedule inadequate. 


CONCLUSION OF LAW

The criteria for a compensable rating for a bilateral hearing loss disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2013); 38 C.F.R. 
§§ 3.102, 3.321, 4.1, 4.2, 4.3, 4.85, Diagnostic Code 6100, 4.86 (2013).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Remand Compliance

This appeal involves a September 2012 Board remand for additional evidentiary development.  A remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  While substantial compliance is required, strict compliance is not.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008), citing Dyment v. West, 13 Vet. App. 141, 146-147 (1999).  

In this case, the Board finds that the RO substantially complied with the Board's September 2012 remand instructions.  The Veteran was provided with a new VA audiology examination in October 2012 and an addendum opinion was provided in November 2012.  As discussed below, the Board finds that the examination report and addendum is adequate for rating purposes.  In addition, VA treatment records dating from May 2011 were added to the claims file.  Thus, the Board finds that there has been substantial compliance with its September 2012 remand instructions. 

II.  The Veterans Claims Assistance Act of 2000

VA satisfied its duty to notify the Veteran pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013).  The VCAA requires VA to assist a claimant at the time that he or she files a claim for benefits.  As part of this assistance, VA is required to notify claimants of the evidence that is necessary, or would be of assistance, in substantiating their claims, and provide notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is warranted. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006).  The VCAA applies to the instant claim. 
 
The notice required by the VCAA can be divided into three elements.  Specifically, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that the claimant is to provide; and (3) that VA will attempt to obtain.  Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005) (outlining VCAA notice requirements).  Notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim. 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006). 

In the instant case, the VCAA duty to notify was satisfied by way of a letter sent to the Veteran in February 2008.  The letter informed the Veteran of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence.  The letter also informed the Veteran of how disability ratings and effective dates are determined and assigned. 

VA also has a duty to assist a claimant in the development of a claim.  This duty includes assisting the claimant in the procurement of service and other pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159 (2014).  With respect to claims for increased ratings, the duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. 
§ 3.327(a) (2013).]
 
The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran. See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained the Veteran's service and VA treatment records and associated them with his claims file.  In addition, VA afforded the Veteran adequate examinations in May 2008 and October 2012, and obtained an addendum in November 2012.  The examination reports provided the clinical findings necessary to rate his hearing loss disability under the applicable rating criteria, and discussed the impact of the Veteran's disability on his daily living.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007); Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (holding that once VA undertakes the effort to provide an examination when developing a claim, even if not statutorily obligated to do so, VA must ensure the examination is adequate).

As VA satisfied its duties to notify and assist the Veteran, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. §§ 5103(a), 5103A, or 38 C.F.R. §3.159, and that the Veteran will not be prejudiced as a result of the Board's adjudication of his claim.

III.  Merits of the Claim

By a June 2008 rating decision, the RO granted service connection for the Veteran's bilateral hearing loss disability and assigned a noncompensable disability rating, effective December 21, 2007.  On appeal, the Veteran asserts that a higher rating is warranted.  He asserts that his symptoms cause difficulty in understanding conversational speech, require the use of hearing aids, and are more severe than represented by the evaluation assigned. 

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  Where there is a reasonable doubt as to the degree of disability, such doubt shall be resolved in favor of the claimant, and where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  38 C.F.R. 
§§ 3.102, 4.3, 4.7.  In addition, the Board will consider the potential application of the various other provisions of 38 C.F.R., Parts 3 and 4, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disorder in reaching its decision, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

Where the issue involves the assignment of an initial rating for a disability following the initial award of service connection for that disability, the entire history of the disability must be considered, and separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  Once the evidence is assembled, the Secretary is responsible for determining whether the preponderance of the evidence is against the claim.  Gilbert v. Derwinski, 1 Vet. App. 49, 50 (1990).  If so, the claim is denied; if the evidence is in support of the claim or is in equal balance, the claim is allowed.  Id. 

III.A.  Schedular Consideration

Hearing loss disability is evaluated under Diagnostic Code 6100, which provides that evaluations for defective hearing are based upon organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests, along with the average hearing threshold level as measured by pure tone audiometric tests in the frequencies of 1000, 2000, 3000, and 4000 cycles per second.  38 C.F.R. 
§ 4.85.  

Ratings for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).  Under Table VI, a Roman numeral designation (I through XI) for hearing impairment is designated based on a combination of the percent of speech discrimination scores and the pure tone threshold average.  38 C.F.R. § 4.85(b).  Where there is an exceptional pattern of hearing impairment, a rating based on pure tone thresholds alone may be assigned.  38 C.F.R. § 4.86.  

The pure tone threshold average is the sum of the pure tone threshold at 1000, 2000, 3000, and 4000 Hertz (Hz), divided by four.  38 C.F.R. § 4.85(d).  The 
Roman numeral designations determined using Table VI are combined using Table VII to find the percentage evaluation to be assigned for the hearing impairment.  38 C.F.R. § 4.85(e). 

The RO granted service connection for bilateral hearing loss disability in June 2008, assigning a noncompensable evaluation.  

The Veteran's February 1973 separation examination included an audiometer evaluation showing that the Veteran did not have a hearing loss disability for purposes of VA compensation benefits; however, the examination did indicate some degree of hearing loss when compared with the scores recorded on his March 1964 entrance examination.

The Veteran had VA audiological testing in July 2007, however, as puretone thresholds at 3000 Hertz were not tested, the results cannot be considered for rating purposes.  See 38 C.F.R. § 4.85.  

In May 2008, the Veteran underwent a VA audiological examination.  The results of the audiological test are as follows, with pure tone thresholds recorded in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
30
30
35
40
LEFT
25
30
35
40
45

The average of the pure tones between 1000-4000 Hz was 34 decibels for the right ear and 38 decibels for the left ear.  Speech audiometry revealed speech recognition ability on the Maryland CNC test of 80 percent in the right ear and of 92 percent in the left ear.  Using Table VI at 38 C.F.R. § 4.85, the Veteran received a numeric designation of III for the right ear and I for the left ear.  Such a degree of hearing loss warrants only a noncompensable evaluation under Table VII.  Id.  The Board notes that it also considered the alternative rating scheme for exceptional patterns of hearing impairment and found it inapplicable here.  See 38 C.F.R. § 4.86.  

As discussed above, the Veteran was provided with another VA examination in March 2010.  The examiner noted that pure tone thresholds could not be obtained due to poor inter-test consistency.  As such, the Board determined that additional audiological testing was warranted and remanded the claim in September 2012.  On remand, the Veteran underwent another VA audiological examination in October 2012.  

The results of the audiological test are as follows, with pure tone thresholds recorded in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
30
35
40
50
LEFT
35
40
35
45
45

The average of the pure tones between 1000-4000 Hz was 39 decibels for the right ear and 41 decibels for the left ear.  Speech audiometry revealed speech recognition ability of 100 percent in the right ear and of 96 percent in the left ear.  Using Table VI in 38 C.F.R. § 4.85, the Veteran received a numeric designation of I for the right ear and I for the left ear.  Such a degree of hearing loss warrants only a noncompensable evaluation under Table VII.  Id.  The Board notes that it also considered the alternative rating scheme for exceptional patterns of hearing impairment and found it inapplicable here.  See 38 C.F.R. § 4.86.  

A VA examiner must fully describe the functional effects caused by a hearing disability in his or her final report.  Martinak, 21 Vet. App. at 455.  The May 2008 examination report and October 2012 examination report, in conjunction with the November 2012 addendum, considered the Veteran's reports that he has difficulty hearing and understanding conversations, particularly in background situations.  The November 2012 addendum additionally noted that the Veteran wears hearing aids. 

The Board does not doubt that the Veteran genuinely believes that the severity of his disability merits a compensable evaluation, and there is no reason to doubt the credibility of the Veteran with respect to the fact that he has difficulty hearing conversations.  The objective findings on examination, however, do not allow for the assignment of a compensable rating in this case.  The Board is bound by the mechanical formula provided by regulation for the assignment of ratings for service-connected hearing loss disability, and is without authority to grant a higher rating in this case.  Although unfortunate, the numeric designations in this case correlate to no higher than a 0 percent disability rating.  See 38 C.F.R. § 4.85, Tables VI-VII. 

The Board has also considered whether staged ratings are appropriate in this case; however, as the Veteran's hearing loss disability has remained relatively stable throughout the appeal period, such staged ratings are not warranted.

Accordingly, as the preponderance of the evidence is against the claim and there is no doubt to be resolved, an initial compensable evaluation for bilateral hearing loss disability is not warranted.  See Gilbert, 1 Vet. App. at 53-56.  

III.B.  Extraschedular Consideration

Also considered by the Board is whether referral is warranted for a rating outside of the rating schedule.  To accord justice in an exceptional case where the schedular standards are found to be inadequate, the field station is authorized to refer the case to the Under Secretary for Benefits or the Director, Compensation and Pension Service, for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.21(b)(1) (2013).  The criterion for such an award is a finding that the case presents an exceptional or unusual disability picture with related factors as marked interference with employment or frequent periods of hospitalization as to render impractical application of regular schedular standards.  38 C.F.R. § 3.321(b). 

Extraschedular consideration involves a three step analysis.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, the Board or the RO must determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required.  Id.  If the RO or the Board finds that the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id., at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

Here, the symptomatology and impairment caused by the Veteran's service-connected hearing loss disability are contemplated, both in kind and severity, by the schedular criteria.  The Veteran reports that he has difficulty hearing and understanding conversations, particularly in background situations.  Such difficulty hearing is contemplated by the schedular criteria for hearing loss found at 38 C.F.R. § 4.85.  The Board notes in this regard that the decibel loss and speech discrimination ranges designated for each level of hearing impairment in Tables VI and VIA were chosen in relation to clinical findings of the impairment experienced by veterans with certain degrees and types of hearing disability.  In support of this finding, the Board points to the regulatory history of 38 C.F.R. §§ 4.85 and 4.86.  In this regard, the rating criteria for hearing loss were last revised, effective June 10, 1999.  See 64 Fed. Reg. 25206 (May 11, 1999).  In forming these revisions, VA sought the assistance of the Veteran's Health Administration (VHA) in developing criteria that contemplated situations in which a Veteran's hearing loss was of such a type that speech discrimination tests may not reflect the severity of communicative functioning these veterans experienced or that was otherwise an extreme handicap in the presence of any environmental noise, even with the use of hearing aids.  VHA had found through clinical studies of veterans with hearing loss that when certain patterns of impairment are present, a speech discrimination test conducted in a quiet room with amplification of the sounds does not always reflect the extent of impairment experienced in the ordinary environment.  The decibel threshold requirements for application of Table VIA were based on the findings and recommendations of VHA.  The intended effect of the revision was to fairly and accurately assess the hearing disabilities of veterans as reflected in a real life industrial setting.  59 Fed. Reg. 17295 (April 12, 1994).  As the Veteran's difficulty hearing is contemplated by the schedular criteria, the first prong of the Thun test is not satisfied.  Therefore, referral for extraschedular consideration is not warranted.  

For the foregoing reasons, a compensable disability rating for the Veteran's service-connected bilateral hearing loss disability is not warranted. 


ORDER

Entitlement to an initial compensable evaluation for service-connected bilateral hearing loss disability is denied. 



____________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


